DEVICES, SYSTEMS AND METHOD FOR
FLOORING PERFORMANCE TESTING



FIRST OFFICE ACTION


CLAIMS

In the event that the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same.

Non-Statutory Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either

anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 - 3, 5, 8 - 10, and 15 - 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,684,204. Although the claims at issue are not identical, they are not patentably distinct from each other as is follows.

With respect to claim 1, see patented claim 1.
With respect to claim 2, see patented claim 1.
With respect to claim 3, see patented claim 10.
With respect to claim 5, see patented claim 10.
With respect to claim 8, see patented claim 9.
With respect to claim 9, see patented claim 17.
With respect to claim 10, see patented claim 1.
With respect to claim 15, see patented claim 1.
With respect to claim 16, see patented claim 4.
With respect to claim 17, see patented claim 11.
With respect to claim 18, see patented claim 12.
With respect to claim 19, see patented claim 1.
With respect to claim 20, see patented claim 17. 

Allowable Subject Matter

Claims 4, 6, and 7 are objected to as being dependent upon rejected independent claim 1, but would be allowable if rewritten in independent form including all of the limitations of claim 1.

Claims 11 - 14 are objected to as being dependent upon rejected independent claim 10, but would be allowable if rewritten in independent form including all of the limitations of claim 10.

After a search of the prior art, the subject matter of the respective claims indicated above was found not to be taught nor reasonably suggested.

CITED DOCUMENTS

The Applicant’s attention is directed to the “PTO-892” form for the relevant art made of record at the time of this office action.

CONTACT INFORMATION

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Eric S. McCall/Primary Examiner
Art Unit 2856